Name: Commission Regulation (EC) No 894/94 of 21 April 1994 re-establishing the levying of customs duties on certain textile products originating in Indonesia, India and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 104/14 Official Journal of the European Communities 23. 4. 94 COMMISSION REGULATION (EC) No 894/94 of 21 April 1994 re-establishing the levying of customs duties on certain textile products originating in Indonesia, India and China, to which the preferential tariff arrangements set out in Council Regulation (BEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 January to 30 June 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question : Order No Origin Ceiling(in tonnes) Date 40.0090 Indonesia 65 500 tonnes 9. 2. 1994 40.0980 India 7 000 tonnes 5. 4. 1994 40.0990 India 37 500 tonnes 5. 4. 1994 42.1590 China 19 500 tonnes 10.3.1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 26 April 1994, the levying of customs duties, suspended from 1 January to 30 June 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 338, 31 . 12. 1993, p. 22. 23. 4. 94 Official Journal of the European Communities No L 104/15 Order Category No (Unit) CN code Description Origin 40.0090 9 5802 1 1 00 Terry towelling and similar woven Indonesia (tonnes) 580219 00 terry fabrics of cotton ; toilet linen and kitchen linen, of terry ex 6302 60 00 towelling and similar woven terry fabrics, of cotton, other than knitted or crocheted 40.0980 98 5609 00 00 Other articles made from yarn, India (tonnes) twine, cordage, rope or cables, 5905 00 10 other than textile fabrics, articles made from such fabrics and articles of category 97 40.0990 99 5901 10 00 Textile fabrics coated with gus or India tonnes 5901 90 00 amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth, prepared painting canvas, buckram and similar stiffened textile fabrics of a kind used for hat foundations 5904 10 00 Linoleum, whether or not cut to 5904 91 10 shape ; floor coverings consisting 5904 91 90 of a coating or of coverings 5904 92 00 applied on a textile backing whether or not cut to shape 5906 10 10 Rubberized textile fabrics, not 5906 10 90 knitted or crocheted, excluding 5906 99 10 those for types 5906 99 90 5907 00 00 Textile fabrics otherwise impregnated or coated, painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 42.1590 159 6204 49 10 Dresses, blouses and shirt-blouses China (tonnes) of silk or silk waste 6206 10 00 621410 00 Shawls, scarves, mufflers, mantillas, veils and the like :  Of silk or silk waste 6215 10 00 Ties, bow ties and cravats :  Of silk or silk waste Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1994. For the Commission Christiane SCRIVENER Member of the Commission